Head, Justice.
Notice of the escape from custody of the defendant, who was convicted of the offense of robbery by force, having been brought to this court by affidavit of the proper officer, and the defendant having made no response to the order of this court to furnish evidence of his surrender or recapture, so as to insure submission to the judgment of this court when rendered, the writ of error is dismissed. Gentry v. State, 91 Ga. 669 (17 S. E. 956).

Writ of error dismissed.


All the Justices concur. Duckworth, C. J., concurs specially.

*794Duckworth, Chief Justice,
concurring specially. I concur in the judgment because of the case cited, and many others to the same effect, but I would prefer to overrule all such cases and decide the questions presented by this record. It is only in this manner that I can discharge fully the duties laid upon me by the Constitution and my oath to decide questions of law properly presented as the questions here are presented. But since the required number of the Justices to overrule those decisions can not be obtained, they are the controlling law of this State and I must follow them.